Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: heat production member in claims 22, 29 and 40, which is interested as corresponding to a resistor and/or electrical contacts/terminals, and equivalents thereof

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41, as amended, recites a discharge collector for at least one of discharging the one of a liquid and a gel from the container; and refilling the container body with one of a liquid and a gel. It is not definite how to recite: “; and refilling the container body with one of a liquid and a gel” given the semicolon. Amended claim 41 is interpreted as though the discharge collector is for at least one of discharging or refilling, and the semicolon is interpreted as a typographical error.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130200064 A1 to Alexander (“Alexander”).	Alexander discloses:
Regarding claim 22:	
a container (e.g., plate 100, mug 400, mug 600, bottle 1500) that is configured to receive and retain the one of a liquid and a gel, the container being configured to be selectively received within the seat of the device, the container including a container body that is fully enclosed such that the one of a liquid and a gel is retainable therein (e.g., Fig. 10-15), and a second heat production member (e.g., heating or cooling element 60, 460, 660, 660’, 860A-860D, 960, 1560) that protrudes outwardly away from the container body, the container body having a container length (e.g., Fig. 1-3, 8-18, 31 and 32 and para 47-67, 92, 122-127, 180-185); 
wherein when the container is positioned within the seat of the device, the container is oriented such that the container length extends in the same direction as the device length (e.g., Fig. 1-3, 8-18, 31 and 32 and para 47-67, 92, 122-127, 180-185); 
wherein the second heat production member is positioned to engage the first heat production member when the container is positioned within the seat of the device (e.g., Fig. 1-3, 8-18, 31 and 32 and para 47-67, 92, 122-127, 180-185); and 
wherein the first heat production member (e.g., electrical contacts 46''', 246''') and the second heat production member are at least partially controlled by the controller to heat the one of a liquid and a gel (e.g., Fig. 1-3, 8-18, 31 and 32 and para 47-67, 92, 122-127, 180-185);
Regarding claim 23: the first heat production member includes a pair of terminals (e.g., electrical contacts 46''', 246''') that are coupled to the device body; wherein the second heat production member includes a resistor (e.g., heating or cooling element 460 can be a resistive heater) that is positioned within the container body, and a pair of contacts that are electrically coupled to the resistor 
Regarding claim 24: the pair of contacts are coupled to the resistor near either end of the resistor; and wherein each of the pair of terminals is configured to engage a different contact when the container is positioned within the seat of the device (e.g., heating or cooling element 460 can be a resistive heater);
Regarding claim 25: the resistor is in direct contact with the one of a liquid and a gel that is retained in the container (e.g., Fig. 13 and 16-18 and para 92 and 122-127);
Regarding claim 26: a temperature sensor (e.g., sensor could be a temperature sensor such as sensors 820A-820D in FIG. 16) that is in electrical communication with the controller, the temperature sensor being configured to sense a temperature of the one of a liquid and a gel that is retained in the container (e.g., Fig. 16 and para 107-110);
Regarding claim 27: at least one of an audio indicator and video indicator (e.g., the electronic module 490, 690, which can transmit information to one or more indicators (e.g., visual indicators or audible indicator, such as a sound, or a vibration) on the mug 400 or travel mug 600), which provide an indication of the temperature of the one of a liquid and a gel that is retained in the container as sensed by the temperature sensor (e.g., para 110, 146, 157);
Regarding claim 28: a combination including one of a smartphone and a tablet, and the assembly of claim 22 that is configured to heat the one of a liquid and a gel that is retained in the container when the device is secured to the one of a smartphone and a tablet (e.g., a mobile electronic device (e.g., smart phone, PDA, tablet computer, laptop, notebook, etc.) that can be paired with the plate 100, bowl, serving dish, mug 400, travel mug 600, cup or liquid container), and when the container is positioned in the seat of the device (e.g., Fig. 1-3 and 8-15 and para 47-67 and para 128-136);
Regarding claim 29:
a device (e.g., charging base 200, charging stand 300, charging base 500, charging base 700) that is adapted to be physically connected to the one of a smartphone and a tablet (e.g., a mobile electronic device (e.g., smart phone, PDA, tablet computer, laptop, notebook, etc.) that can be paired with the plate 100, bowl, serving dish, mug 400, travel mug 600, cup or liquid container), the device including a seat that is configured to selectively receive the container (e.g., plate 100, mug 400, mug 600) therein, a device body having a device length, and a second heat production member (e.g., electrical contacts 46''', 246''') that is coupled to the device body (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127); 
wherein when the container is positioned within the seat of the device, the container is oriented such that the container length extends in the same direction as the device length (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127); 
wherein the first heat production member (e.g., heating or cooling element 60, 460, 660, 660’, 860A-860D, 960) is positioned to engage the second heat production member when the container is positioned within the seat of the device (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127); and 
wherein the first heat production member and the second heat production member are at least partially controlled by the controller to heat the one of a liquid and a gel (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127);
Regarding claim 30: the device is one of a cover, a case, a box, and a battery cover of the one of a smartphone and a tablet (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127);
Regarding claim 31: the device includes a device controller having a processor (control circuitry 94 (e.g., controller circuit, microcontroller, etc.)), and a device battery (e.g., energy storage devices 80 can be lithium-ion (Li-ion) batteries or lithium polymer (Li-poly) batteries); and wherein the device controller is adapted to interface with the controller to control the heating of the one of a liquid and a gel (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127);
Regarding claim 32: the device battery is rechargeable by an external energy source (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127);
Regarding claim 33: the device controller is electrically connected to the controller via a wired connection (e.g., standard electrical wires disclosed in para 88);
Regarding claim 34: the device controller is electrically connected to the controller via a wireless connection (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127);
Regarding claim 35: the first heat production member includes a resistor (e.g., heating or cooling element 460 can be a resistive heater) that is positioned within the container body, and a pair of contacts (e.g., electrical contacts 46''', 246''') that are electrically coupled to the resistor and protrude outwardly away from the container body; wherein the second heat production member includes a pair of terminals (e.g., electrical contacts 46''', 246''') that are coupled to the device body; and wherein the pair of contacts are positioned to engage the pair of terminals when the container is positioned within the seat of the device (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127);
Regarding claim 36: the pair of contacts are coupled to the resistor near either end of the resistor; and wherein each of the pair of terminals is configured to engage a different contact when the container is positioned within the seat of the device (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127);
Regarding claim 37: the resistor is in direct contact with the one of a liquid and a gel that is retained in the container (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127);
Regarding claim 38: a temperature sensor (e.g., sensor could be a temperature sensor such as sensors 820A-820D in FIG. 16) that is in electrical communication with the controller, the temperature sensor being configured to sense a temperature of the one of a liquid and a gel that is retained in the container (e.g., Fig. 16 and para 107-110);
Regarding claim 39: a combination including one of a smartphone and a tablet, and the assembly of claim 29 that is configured to heat the one of a liquid and a gel that is retained in the container when the device is secured to the one of a smartphone and a tablet, and when the container is positioned in the seat of the device (e.g., Fig. 1-3 and 8-18 and para 47-67, 84-92 and 122-127);
Regarding claim 40: 
a container body (e.g., plate 100, mug 400, mug 600, bottle 1500) that is configured to receive and retain the one of a liquid and a gel, the container body being  fully enclosed such that the one of a liquid and a gel is retainable therein (e.g., Fig. 1-3, 8-18, 31 and 32 and para 47-67, 92, 122-127, 180-185); and 
a heat production member (e.g., heating or cooling element 60, 460, 660, 660’, 860A-860D, 960, 1560) that is coupled to the container body and that is configured to generate heat, at least a portion of the heat production member being positioned with the container body and  another portion of the heat production member being positioned to protrude outwardly away from the container body, the heat production member being configured to heat the one of a liquid and a gel when the heat production member is electrically connected to the electrical energy source (e.g., Fig. 1-3, 8-18, 31 and 32 and para 47-67, 92, 122-127, 180-185);
Regarding claim 41, as best understood: a discharge collector (e.g., a cover 670 can be removably disposed over the opening O in the inner circumferential wall 620 to substantially seal the opening O) for at least one of discharging the one of a liquid and a gel from the container; and refilling the container body with one of a liquid and a gel (e.g., Fig. 1-3, 8-18, 31 and 32 and para 47-67, 92, 122-127, 180-185); and
Regarding claim 42: the heat production member includes a resistor (e.g., heating or cooling element 460 can be a resistive heater as noted above) that is positioned within the container body, and a pair of contacts that are electrically coupled to the resistor and protrude outwardly away from the 
To the extent that it may be argued that a single embodiment does not disclose all of the claimed subject matter, such as the first heat production member includes a pair of terminals, it would have been obvious to one of ordinary skill in the art to modify the Fig. 1 embodiment of Alexander by the Fig. 3A-3B embodiment in order to connect the container to the charging base to charge the batteries.
Response to Amendment
The amendment of 10/27/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.
The remarks then address the interpretations under 35 U.S.C. 112. The remarks state that the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art and that the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph, is invoked due to use of the term "means" or "step" or similar language. The remarks then state that the Applicant believes that based on the amendments to the claims as recited herein, no current claim limitations need be interpreted through invoking of 35 U.S.C. §112(f) or pre-AIA  35 U.S.C. §112, sixth paragraph. However, the recitations of heat production member in claims 22, 29 and 40 have not been amended such that these recitations are interpreted as set forth above.

The remarks then address the prior art rejections. The remarks state that claims 22-42 are rejected under 35 U.S.C. §103 as being unpatentable over Alexander (US 2013/0200064 A1) and that the Applicant respectfully submits that a rejection of claims 22, 29 and 40, as amended, under 35 U.S.C. §103 that is based on Alexander would be unsupported by the art. 
The remarks assert that Alexander does not teach or suggest an assembly for use with a device for heating one of a liquid and a gel, the device being adapted to be physically connected to one of a smartphone and a tablet, the device including a seat, a device body having a device length, and a first heat production member that is coupled to the device body, the assembly including a container that is configured to receive and retain the one of a liquid and a gel, the container including a container body that is fully enclosed such that the one of a liquid and a gel is retainable therein, and a second heat production member that protrudes outwardly away from the container body, the container body having a container length; wherein when the container is positioned within the seat of the device, the container is oriented such that the container length extends in the same direction as the device length; and wherein the second heat production member is positioned to engage the first heat production member when the container is positioned within the seat of the device and that Alexander at least does not disclose a container that is configured to receive and retain the one of a liquid and a gel, the container including a container body that is fully enclosed such that the one of a liquid and a gel is retainable therein. The remarks then state that, in rejecting claim 22, the Patent Office contends that Alexander discloses "a container (e.g., plate 100, mug 400, mug 600) that is configured to receive and retain the one of a liquid and a gel, the container being configured to be selectively received within the seat of the 
According to the remarks, the plate 100 of Alexander, as shown, includes electrical components contained within a cavity formed within the base of the plate, such cavity is clearly not configured such that one of a liquid and a gel to be heated is retainable within the cavity, and the mug 400 is a simple mug that is configured to retain the one of a liquid and a gel, but which is open at the top such that the mug 400 clearly does not include a body that is "fully enclosed such that the one of a liquid and a gel is retainable therein". The remarks further state that, although the mug 600 is provided in the form of a travel mug including a top or cover member, the cover member includes a venting hole and would also include a spout through which the user can drink the one of the liquid or gel retained therein and that the travel mug 600 of Alexander also does not meet the limitations of including a body that is "fully enclosed such that the one of a liquid and a gel is retainable therein". The remarks then conclude that the Applicant asserts that Alexander fails to teach or suggest at least these limitations as recited in the present claims and that similar reasoning would also be applicable to the container and/or the container body as recited in claim 40. 
However, the circle shown in Fig. 10-14 of Alexander on cover 670 is not disclosed as a venting hole as stated in the remarks and Fig. 10-14 do not show this circle as anything more than a circle on the top of cover 670. There are no hidden lines nor any indication of depth in the figures indicating it is a through hole or venting hole. 
The remarks further asserts that Alexander does not teach or suggest an assembly for use with one of a smartphone and a tablet for heating of one of a liquid and a gel, the assembly including a container that is configured to receive and retain the one of a liquid and a gel, the container including a container body and a first heat production member that protrudes outwardly away from the container body, the container body having a container length, the assembly including a device that is adapted to be physically connected to the one of a smartphone and a tablet, the device including a seat that is configured to selectively receive the container therein, a device body having a device length, and a second heat production member that is coupled to the device body; wherein when the container is positioned within the seat of the device, the container is oriented such that the container length extends in the same direction as the device length; wherein the first heat production member is positioned to engage the second heat production member when the container is positioned within the seat of the device; and wherein the first heat production member and the second heat production member are at least partially controlled by the controller to heat the one of a liquid and a gel and that Alexander at least does not disclose a device that is adapted to be physically connected to the one of a smartphone and a tablet, the device including a seat that is configured to selectively receive the container therein, a device body, and a second heat production member that is coupled to the device body. The remarks note that the Patent Office contends that Alexander discloses "a device (e.g., charging base 200, charging stand 300, charging base 500) that is adapted to be secured to the one of a smartphone and a tablet (e.g., a mobile electronic device (e.g., smart phone, PDA, tablet computer, laptop, notebook, etc.) that can be paired with the plate 100, bowl, serving dish, mug 400, travel mug 600, cup or liquid container), the device including a seat that is configured to selectively receive the 
The remarks then assert that the potential electronic pairing of a mobile electronic device such as a smart phone or tablet with the plate 100, bowl, serving dish, mug 400, travel mug 600, cup or liquid container effectively equates with a device that is adapted to be physically connected to the one of a smartphone and a tablet and that the electronic pairing of electronic devices does not equate to an actual physical connection between devices such as the claimed device that is adapted to be physically connected to the one of a smartphone and a tablet such that the Applicant asserts that Alexander further fails to disclose at least these limitations as recited in the present claims, and that similar reasoning would also be applicable to the device as recited in the preamble of claim 22. 
However, the recitation that the device is “adapted to be physically connected…” is broad enough that charging base 200, charging stand 300, charging base 500, charging base 700 are adapted as claimed. The claims do not specify that the device is actually physically connected or how it would be physically connected such that charging base 200, charging stand 300, charging base 500, charging base 700 of Alexander are adapted such that a device could be physically connected within the broadest reasonable interpretation of the claim language. The charging base 200, charging stand 300, charging base 500 and charging base 700 of Alexander have flat surfaces and edges where a smartphone or tablet can be physically connected (e.g., placing the smartphone/tablet on top of or under the base/stand). A smartphone/tablet could also be physically connected to charging base 200, charging stand 300, charging base 500 and charging base 700 by leaning the smartphone/tablet against the sides of the base/stand.  In addition, Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 22. When reading the preamble in the context of the entire claim, the recitation in the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
According to the remarks, amended claim 22 of the present application is directed toward an assembly for use with a device for heating one of a liquid and a gel, the device being adapted to be physically connected to one of a smartphone and a tablet, the device including a seat, a device body having a device length, and a first heat production member that is coupled to the device body, the one of a smartphone and a tablet including a controller and a battery, the assembly comprising "a container that is configured to receive and retain the one of a liquid and a gel, the container being configured to be selectively received within the seat of the device, the container including a container body that is fully enclosed such that the one of a liquid and a gel is retainable therein, and a second heat production member that protrudes outwardly away from the container body, the container body having a container length; wherein when the container is positioned within the seat of the device, the container is oriented such that the container length extends in the same direction as the device length; wherein the second heat production member is positioned to engage the first heat production member when the container is positioned within the seat of the device; and wherein the first heat production member and the second heat production member are at least partially controlled by the controller to heat the one of a liquid and a gel." The remarks assert that, because Alexander does not teach or suggest all of the elements of amended claim 22, a §103 rejection of amended claim 22 that is based on Alexander would be unsupported, and amended claim 22 should be allowed and that, because claims 23-28 depend either directly or indirectly upon amended claim 22, a §103 rejection of claims 23-28 that is based on Alexander would also be unsupported, and these claims should also be allowed. 
However, Applicant's 
The remarks further state that amended claim 29 of the present application is directed toward an assembly for use with one of a smartphone and a tablet for heating of one of a liquid and a gel, the assembly including a container that is configured to receive and retain the one of a liquid and a gel, the container including a container body and a first heat production member that protrudes outwardly away from the container body, the container body having a container length, the assembly comprising "a device that is adapted to be physically connected to the one of a smartphone and a tablet, the device including a seat that is configured to selectively receive the container therein, a device body having a device length, and a second heat production member that is coupled to the device body; wherein when the container is positioned within the seat of the device, the container is oriented such that the container length extends in the same direction as the device length; wherein the first heat production member is positioned to engage the second heat production member when the container is positioned within the seat of the device; and wherein the first heat production member and the second heat production member are at least partially controlled by the controller to heat the one of a liquid and a gel." The remarks assert that, because Alexander does not teach or suggest all of the elements of amended claim 29, a §103 rejection of amended claim 29 that is based on Alexander would be unsupported, and amended claim 29 should be allowed and that, because claims 30-39 depend either directly or indirectly upon amended claim 29, a §103 rejection of claims 30-39 that is based on Alexander would also be unsupported, and these claims should also be allowed. 
However, Applicant's 
According to the remarks, amended claim 40 of the present application is directed toward a container for heating one of a liquid and a gel via electrical connection to an electrical energy source, the container comprising "a container body that is configured to receive and retain the one of a liquid and a gel, the container body being fully enclosed such that the one of a liquid and a gel is retainable therein; and a heat production member that is coupled to the container body and that is configured to generate heat, at least a portion of the heat production member being positioned within the container body and another portion of the heat production member being positioned to protrude outwardly away from the container body, the heat production member being configured to heat the one of a liquid and a gel when the heat production member is electrically connected to the electrical energy source." The remarks assert that, because Alexander does not teach or suggest all of the elements of amended claim 40, a §103 rejection of amended claim 40 that is based on Alexander would be unsupported, and amended claim 40 should be allowed and that, because claims 41 and 42 depend directly upon amended claim 40, a §103 rejection of claims 41 and 42 that is based on Alexander would also be unsupported, and these claims should also be allowed. 
However, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The argument above consists of a restatement of the claimed subject matter and then a general assertion that Alexander does not teach or suggest all of the elements of the claim 
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        January 6, 2022